Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/285,828, filed 2/26/2019.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2019 is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both the screwdriver and drill(see Figs. 4 and 19-22).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the receiver opening and receiver portion(see page 9, lines 5-6 and 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" and "26" have both been used to designate the receiver opening(see page 9, lines 5-6 and 10-11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	In claim 7, line 2, “the grips” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krauthamer(4,984,489; Citation C on attached PTO 892).
Krauthamer discloses a shutter adjustment device(10, see Fig. 2; 150, see Fig. 6), comprising: 
a housing(20) including a first end and a second end; 
a receiver opening(25) in the second end of the housing, the receiver opening providing access to a cavity(24) formed in the second end of the housing; 

wherein the housing is adapted to be removably connected to a drill(see Fig. 1) such that the housing may be rotated by the drill to raise or lower the shutter when the shutter lever is secured within the clamp assembly(the clamp assembly is capable of removably engaging a shutter lever to raise and lower a shutter and therefore meets the functional claim limitation).
Regarding claim 2, Krauthamer discloses the shutter adjustment device of claim 1, wherein the housing comprises a handle portion(12) and a receiver portion(18/20), wherein the handle portion is elongated, wherein the receiver portion is wider than the handle portion(see Fig. 2).
Regarding claim 3, Krauthamer discloses the shutter adjustment device of claim 1, wherein the housing comprises a plurality of supports within the cavity(22, 24, see Fig. 2).
Regarding claim 11, Krauthamer discloses the shutter adjustment device of claim 1, comprising a connector(12, see Fig. 2) extending from the first end of the housing to connect to the drill(see Fig. 1).
12. The shutter adjustment device of claim 11, wherein the connector comprises a T-shape.
.

Claims 1-4, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herpich(3,411,555: Citation E on attached PTO 892).
Herpich discloses a shutter adjustment device(8, see Fig. 1), comprising: 
a housing(8/8, 10) including a first end and a second end; 
a receiver opening(see Figs. 2-4) in the second end of the housing, the receiver opening providing access to a cavity(see Figs. 2-4) formed in the second end of the housing; 
a clamp assembly(14) connected within the cavity of the housing, the clamp assembly being adapted to removably engage with a shutter lever of a shutter when the shutter lever is inserted within the receiver opening of the housing(the clamp assembly is capable of removably engaging a shutter lever and meets the functional claim limitation); 
wherein the housing is adapted to be removably connected to a drill(see column 1, lines 24-27 and Fig. 1) such that the housing may be rotated by the drill to raise or lower the shutter when the shutter lever is secured within the clamp assembly(the clamp assembly is capable of removably engaging a shutter lever to raise and lower a shutter and therefore meets the functional claim limitation).
Regarding claim 2, Herpich discloses the shutter adjustment device of claim 1, wherein the housing comprises a handle portion(10) and a receiver portion(9), wherein 
Regarding claim 3, Herpich discloses the shutter adjustment device of claim 1, wherein the housing comprises a plurality of supports within the cavity(the base and side of the cavity are considered the supports, see Figs. 2).
Regarding claim 4, Herpich discloses the shutter adjustment device of claim 3, wherein the clamp assembly(14) is connected to the plurality of supports(see Figs. 2-4).
Regarding claim 11, Herpich discloses the shutter adjustment device of claim 1, comprising a connector(12, see Fig. 2) extending from the first end of the housing to connect to the drill(see Fig. 1).
Regarding claim 12, Herpich discloses the shutter adjustment device of claim 3, wherein the connector comprises T–shape(see Fig. 1, the end of the elongated handle portion has a narrowing and an extended section, this narrowing and extended section is considered the T-shape connector).
Regarding claim 14, Herpich discloses the shutter adjustment device of claims 1-2 and 11 wherein the connector extending from the first end of the housing to connect to the drill such that the housing may be rotated by the drill(see column 1, lines 24-27 and Fig. 1), wherein the housing is adapted to be rotated by the drill to raise or lower the shutter when the shutter lever is secured within the clamp assembly(the clamp assembly is capable of removably engaging a shutter lever to raise and lower a shutter and therefore meets the functional claim limitation).
Regarding claim 15, Herpich discloses the shutter adjustment device of claim 14, wherein the clamp assembly comprises a plurality of grips(14), the grips being adapted .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krauthamer
Regarding claim 12, Krauthamer discloses the shutter adjustment device of claim 1, but lacks the use of a T-shaped connector.
Applicant’s disclosure lends no criticality to the specific shape of the housing(see page
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the connector of Krauthamer of a shape deemed as necessary for the intended use of the device.  For example, a connector that is removable from the housing would have the shape of the orifice the connector was housed within, and if a more permanent attachment was needed the connector could be made with a shape that maintains an end of the connector in the end of the housing, such as T shape.

Applicant’s disclosure lends no criticality to the specific shape of the housing(see page 11, line 15 thru page 12, line 2).
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have provided the housing of Krauthamer of a shape and size as necessary for the intended use of the housing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Herpich.
Herpich discloses the shutter adjustment device of claim 1, but lacks the use of a cover removably connected over the receiver opening of the housing.
The use of a cover to protect an element is considered well known in the art.
Therefore, to have provided the device of Herpich with a cover would have been well within the purview of a skilled artisan to the have protected the cavity of the device from debris or damage.

Allowable Subject Matter
Claims 5-6 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/